DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  In line 13 before “controllable” the phrase ‘configured to be” should be inserted for consistency with the other functional features disclosed by the claim.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  The “interactive” before “modular construction system” in line 1 should be omitted to conform with terminology of the claim on which this claim depends.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 12-17 and 20-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallington (WO2016037978A1).  Wallington discloses an interactive modular construction toy element (Fig. 2) that is part of a modular toy construction system having a plurality of different modular construction elements with coupling members (Fig. 8, page 15 lines 9-23) that can each have different sensors (207) responsive to a predetermined sensor input and adapted to output a sensor signal corresponding to the predetermined sensor input, different function elements (206) to perform at least one controllable function in response to a control signal and a control circuit (209) connected to the sensors for receiving the sensor signal and connected to the function elements to provide the control signal in response to the sensor signal thereby controlling the function element in response to the sensor signal (Fig. 2, page 19 lines 1-26).  The interactive modular construction element has an input part (210) on a first half of a longitudinal side of the element toward a first lateral end thereof and an output part (211) on a second opposite half of a longitudinal side of the element different from the first and toward a second lateral end thereof for at least partially receiving the sensor and function elements respectively (Fig. 2), wherein the sensor is in the form of a proximity sensor and the function element in the form of a motor (page 19 lines 1-26).  A user input (105) can be located on a top of a longitudinal side that includes the input part (Fig. 8).  The construction elements include memory that stores control or program code related to output behaviors for respective control signals (page 15 lines 4-7).  The control circuit can further include a wireless transceiver that is adapted to modify control signals for a construction element in response to one or more external control signals received from the sensor of one or more external construction elements within communication range of the construction element to modify the controllable function of the function element, to use or send to the external construction element control signals from its own sensor or a combination thereof (page 1 lines 11-17, page 4 lines 1-18, page 6 lines 10-24, page 12 line 28 – page 13 line 13, page 23 line 10 – page 24 line 27 and page 36 line 22 -page 37 line 14).  The interactive modular construction elements can be further configured to transmit broadcast messages including an identifier of the transmitting element (page 41 lines 1-12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallington as applied above for claims 1 and 15-17 and further in view of Bdeir (2013/0050958).  Wallington discloses the basic inventive concept with the exception of the input part and output part having visual indicators such as colors or shapes to visually communicate to a user the type of sensor and function provided by the respective parts of the element.  Bdeir discloses interactive modular construction elements wherein components of the elements are shaped and colored based on the purpose of the parts such as being inputs or outputs (paragraph 73).  It would have been obvious to one of ordinary skill in the art from the teaching of Bdeir to provide visual indicators to the parts of the interactive construction elements of Wallington for the predictable result of making the system easier to use since the purposes of the elements provided in the construction system can be easily identified by the user.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallington as applied for claim 1 above.  Wallington discloses the basic inventive concept with the exception of the number of coupling members on each of the input and output parts being at least five or six.  It would have been obvious to one of ordinary skill in the art to have at least five or six coupling members for each of the input and output parts since such a modification would have involved a mere duplication of parts and a duplication of parts has been held to have no patentable significance when no new or unexpected results are produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/Examiner, Art Unit 3711     
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711